 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10   CALIFORNIA CLOVIS, LLC, a Delaware                       Case No. 1:19-cv-00962-NONE-SKO
     limited liability company,
11
                            Plaintiff,
12                                                            ORDER GRANTING THE PARTIES’
             v.                                               JOINT AND AGREED MOTION FOR
13                                                            SUBSTITUTION OF PARTIES
     COMM 2006-C8 SHAW AVENUE CLOVIS LLC;
14   LNR PARTNERS CALIFORNIA MANAGER,
     LLC, Who is the Manager of COMM 2006-C8
15   SHAW AVENUE CLOVIS LLC; KOHL’S                           (Doc. No. 28)
     DEPARTMENT STORES, INC., a Delaware
16   corporation; and DOES 1 through 25, inclusive,
17                          Defendants.
18

19

20           This matter coming before this Court on the motion of the parties to substitute Sierra Vista
21   Realty LLC, Sierra Vista CH LLC and Sierra Vista Nassim LLC (collectively the “Sierra Vista
22   Entities”) into this action as the proper Defendants, due notice being given, and this Court being
23   advised, IT IS HEREBY ORDERED that:
24           1.     The Parties’ Joint and Agreed Motion for Substitution of Parties is granted;
25           2.     The Sierra Vista Entities are substituted as Defendants in this action;
26           3.     COMM 2006 Shaw Avenue Clovis LLC and LNR Partners California Manager, LLC
27   are dismissed from this action without prejudice; and
28   /////
                                                        1
                   ORDER GRANTING PARTIES’ JOINT AND AGREED MOTION FOR SUBSTITUTION OF PARTY
                                       CASE NO. 1:19-CV-00962-LJO-SKO
 1          4.      The caption in this action shall be amended to reflect the substitution of the Sierra

 2   Vista Entities into this action as Defendants.

 3
     IT IS SO ORDERED.
 4

 5      Dated:     February 25, 2020
                                                        UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                        2
                   ORDER GRANTING PARTIES’ JOINT AND AGREED MOTION FOR SUBSTITUTION OF PARTY
                                       CASE NO. 1:19-CV-00962-LJO-SKO
